USCA4 Appeal: 21-6423      Doc: 40        Filed: 03/11/2022    Pg: 1 of 9




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-6423


        KEVIN YOUNGER,

                            Plaintiff – Appellee,

                     v.

        NEIL DUPREE,

                            Defendant – Appellant,

                     and

        JEMIAH L. GREEN; RICHARD N. HANNA; KWASI H. RAMSEY;
        WALLACE SINGLETARY; TYRONE CROWDER,

                            Defendants.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:16-cv-03269-RDB)


        Argued: January 25, 2022                                      Decided: March 11, 2022


        Before KING and RUSHING, Circuit Judges, and David J. NOVAK, United States District
        Judge for the Eastern District of Virginia, sitting by designation.


        Dismissed by unpublished opinion. Judge King wrote the opinion, in which Judge Rushing
        and Judge Novak joined.
USCA4 Appeal: 21-6423      Doc: 40         Filed: 03/11/2022    Pg: 2 of 9




        ARGUED: Karl Aram Pothier, OFFICE OF THE ATTORNEY GENERAL OF
        MARYLAND, Baltimore, Maryland, for Appellant. Allen Eisner Honick, FURMAN |
        HONICK LAW, Owings Mills, Maryland, for Appellee. ON BRIEF: Brian E. Frosh,
        Attorney General, Shelly E. Mintz, Assistant Attorney General, OFFICE OF THE
        ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellant. David
        Daneman, WHITEFORD, TAYLOR & PRESTON, LLP, Baltimore, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6423      Doc: 40         Filed: 03/11/2022     Pg: 3 of 9




        KING, Circuit Judge:

               In this 42 U.S.C. § 1983 action, a jury in the District of Maryland found defendant

        Neil Dupree liable for violating plaintiff Kevin Younger’s Fourteenth Amendment due

        process rights. Dupree pursues a single issue on appeal: that the district court erred in

        rejecting his contention that Younger’s lawsuit is barred because he failed to exhaust his

        available administrative remedies, as required by the Prison Litigation Reform Act (the

        “PLRA”). As explained below, because Dupree raised his exhaustion contention in a

        pretrial motion for summary judgment — and did not reassert that contention in a post-trial

        motion — our review thereof is precluded by controlling precedent. We therefore dismiss

        Dupree’s appeal.



                                                    I.

               The dispute giving rise to this litigation stems from an assault that occurred on

        September 30, 2013, at the Maryland Reception, Diagnostic & Classification Center, a state

        prison in Baltimore, where Younger was a pretrial detainee. That morning, three prison

        guards attacked Younger and other inmates at the direction of Dupree, who served as an

        intelligence lieutenant at the prison. Younger was asleep when the guards entered his cell.

        The assailants promptly grabbed Younger and threw him from his bunk to the concrete

        floor. They assaulted Younger by slamming his head against a toilet and striking his face,

        head, and body multiple times using handcuffs and other objects. Having beaten Younger

        severely, the guards left him on the floor of his cell, unconscious and bleeding profusely.

        Younger did not receive appropriate and timely medical attention. Several months after

                                                    3
USCA4 Appeal: 21-6423        Doc: 40       Filed: 03/11/2022     Pg: 4 of 9




        the incident, Younger was flown to a hospital for treatment of the injuries he sustained to

        his head and leg. The prison guards who executed the attack on Younger and the other

        inmates were criminally convicted for their actions, and the prison’s warden was forced to

        resign.

                  On September 28, 2016, Younger initiated this 42 U.S.C. § 1983 action against

        Dupree and several other prison employees, including the warden and the three prison

        guards who assaulted him. By his Complaint, Younger alleged, inter alia, violations of the

        Eighth and Fourteenth Amendments to the Constitution. On July 30, 2019, Younger filed

        his operative Amended Complaint, again pursuing § 1983 claims under the Eighth and

        Fourteenth Amendments.         In his claims, Younger contended that Dupree and his

        codefendants had used excessive force against him during the 2013 assault, in

        contravention of Younger’s Fourteenth Amendment due process rights.

                  On November 18, 2019, Dupree moved for summary judgment, maintaining, in

        relevant part, that Younger’s claims are barred because he failed to exhaust his available

        administrative remedies — as required by the PLRA — before initiating his § 1983 action.

        See 42 U.S.C. § 1997e(a). Shortly thereafter, on December 19, 2019, the district court

        rejected Dupree’s exhaustion contention and denied his summary judgment motion. See

        Younger v. Green, No. 1:16-cv-03269 (D. Md. Dec. 19, 2019), ECF No. 217 (the “Denial

        Opinion”). As the Denial Opinion explained, the PLRA does not bar Younger’s claims

        because the administrative remedy identified by Dupree was “not truly available in any

        meaningful sense and Younger was not required to pursue it.” See Denial Opinion 14

        (internal quotation marks omitted).

                                                    4
USCA4 Appeal: 21-6423      Doc: 40          Filed: 03/11/2022     Pg: 5 of 9




               The litigation thereafter proceeded to the 10-day jury trial. On February 4, 2020,

        the jury returned its verdict in favor of Younger, finding Dupree and four of his

        codefendants liable under § 1983 for violating the Fourteenth Amendment’s due process

        protections. 1 The jury awarded Younger the sum of $700,000 in damages, and the district

        court entered its judgment in Younger’s favor that same day.

               Dupree thereafter filed a post-trial motion seeking a remittitur with respect to the

        verdict, and the district court denied that motion. Importantly, Dupree did not therein

        reassert his PLRA exhaustion contention that had been rejected by the Denial Opinion.

        That fact notwithstanding, Dupree seeks appellate review of the court’s pretrial rejection

        of his exhaustion contention. We possess jurisdiction pursuant to 28 U.S.C. § 1291.



                                                     II.

               Under controlling precedent of this Court, we “will not review, under any standard,

        the pretrial denial of a motion for summary judgment after a full trial and final judgment

        on the merits,” when the issue rejected pretrial has not been pursued in the district court by

        way of a post-trial motion. See Chesapeake Paper Prod. Co. v. Stone & Webster Eng’g


               1
                 Younger erroneously asserts in his appellate brief that the jury found Dupree and
        four of his codefendants liable for violating the Eighth Amendment. See Br. of Appellee
        1, 2, 12, 14. According to the verdict, however, only Younger’s Fourteenth Amendment
        rights were violated. See Younger v. Green, No. 1:16-cv-03269 (D. Md. Feb. 4, 2020),
        ECF No. 265. That is so because, unlike excessive force claims pursued by convicted
        prisoners — which are governed by the Cruel and Unusual Punishment Clause of the
        Eighth Amendment — excessive force claims pursued by pretrial detainees like Younger
        are governed by the Due Process Clause of the Fourteenth Amendment. See Kingsley v.
        Hendrickson, 576 U.S. 389, 400 (2015).

                                                      5
USCA4 Appeal: 21-6423      Doc: 40         Filed: 03/11/2022     Pg: 6 of 9




        Corp., 51 F.3d 1229, 1237 (4th Cir. 1995). We have since made clear that the rule specified

        in Chesapeake applies to appellate review of not only factual issues, but also purely legal

        ones. See Varghese v. Honeywell Int’l, 424 F.3d 411, 423 (4th Cir. 2005).

               The circumstances of this appeal fall precisely within the scope of our Chesapeake-

        Varghese precedent. By his unsuccessful pretrial motion for summary judgment, Dupree

        maintained that Younger’s § 1983 claims are barred because he failed to exhaust his

        administrative remedies. In its Denial Opinion, the district court carefully considered and

        rejected that contention. And after losing the 2020 jury trial by way of the adverse damages

        verdict, Dupree failed to reassert and preserve his exhaustion argument in a post-trial

        motion.

               Notably, Dupree concedes on appeal that our 1995 Chesapeake decision will

        “ordinarily” preclude appellate review of a pretrial denial of a summary judgment motion

        where, “as here, the issue has not been presented to the district court through a post-trial

        motion.” See Br. of Appellant 2. He also acknowledges that, in our 2005 Varghese

        decision, we recognized that the Chesapeake precedent applies to and precludes appellate

        review of a “purely legal defense denied on summary judgment but not raised in a post-

        trial motion.” Id.    Nevertheless, Dupree requests this panel to “revisit” our circuit

        precedent and consider “the suggestion by the dissent in Varghese that Chesapeake does




                                                     6
USCA4 Appeal: 21-6423      Doc: 40         Filed: 03/11/2022      Pg: 7 of 9




        not and should not preclude appellate review of purely legal defenses extinguished on

        summary judgment.” See Reply Br. of Appellant 3. 2

               As Dupree correctly acknowledges, the Varghese decision makes it crystal clear

        that, when an issue resolved on summary judgment — even a purely legal one — is not

        presented to the district court in a post-trial motion, we will not review on appeal the

        pretrial denial of summary judgment after a full trial has been conducted and final judgment

        entered. See 424 F.3d at 423. In support of his assertion that we should nevertheless review

        his PLRA exhaustion contention, Dupree relies almost exclusively on a dissenting opinion

        filed in Varghese. Id. at 423-27 (Motz, J., concurring in part and dissenting in part). That

        dissent would have authorized appellate review of certain purely legal issues — such as

        legal defenses — if those issues were resolved pretrial and not later pursued in a post-trial

        motion. Id. at 426. Significantly, the dissent distinguished those circumstances from the

        situation in Chesapeake, where the summary judgment motion had presented factual issues

        and the court had decided that the case should go to trial. Id. at 425. The dissent observed

        that “the evidentiary concerns discussed in Chesapeake are simply not at issue when a party

        seeks to reassert on appeal a legal defense that the court below rejected at the summary

        judgment stage.” Id. (emphasis omitted).



               2
                 During oral argument, Dupree’s lawyer conceded that the Varghese decision is
        “controlling.” But when asked if he wished to pursue an en banc rehearing in this appeal
        to revisit our precedent, he responded in the negative. He then sought to distinguish
        Varghese based on the difference between the legal issue presented therein (preemption)
        and the legal issue pursued here (exhaustion). Put succinctly, Dupree’s effort to distinguish
        Varghese is unpersuasive.

                                                     7
USCA4 Appeal: 21-6423          Doc: 40      Filed: 03/11/2022     Pg: 8 of 9




               Relying on the Varghese dissent, Dupree argues here that, after his exhaustion

        contention — a legal defense — had been fully and finally resolved by the Denial Opinion,

        “nothing could have occurred at the merits trial to change that disposition.” See Reply Br.

        of Appellant 3. Dupree also laments that our Chesapeake-Varghese precedent is unfair in

        this context because it “perpetuates the extinction of [his] potentially meritorious legal

        defense to [Younger’s] claims simply because [Dupree] — after the merits trial and without

        any new facts in hand — did not ask the district court to revisit its earlier, purely legal,

        decision.” Id. at 4.

               Although we appreciate Dupree’s appellate contention, his argument simply tracks

        the views expressed in the Varghese dissent and is not supported by our circuit precedent.

        We recognize that there is a circuit split concerning appellate review of a purely legal issue

        in circumstances such as these. And we acknowledge that our precedent on this issue

        adheres to the minority view. 3 But as we have explained time and again, a three-judge

        panel of this Court is not entitled to circumscribe or undermine an earlier panel decision.


               3
                 Based on our review of precedent from the other courts of appeals, the Second,
        Third, Sixth, Seventh, Ninth, Tenth, D.C., and Federal Circuits appear to allow appellate
        review of legal issues that were resolved pretrial and not presented to the district court
        again in a post-trial motion. See Rothstein v. Carriere, 373 F.3d 275, 284 (2d Cir. 2004);
        Pennbarr Corp. v. Ins. Co. of N. Am., 976 F.2d 145, 146, 149-55 (3d Cir. 1992); McPherson
        v. Kelsey, 125 F.3d 989, 995 (6th Cir. 1997); Chemetall GMBH v. ZR Energy, Inc., 320
        F.3d 714, 719-20 (7th Cir. 2003); Pavon v. Swift Transp. Co., 192 F.3d 902, 906 (9th Cir.
        1999); Ruyle v. Cont’l Oil Co., 44 F.3d 837, 841-42 (10th Cir. 1994); Feld v. Feld, 688
        F.3d 779, 783 (D.C. Cir. 2012); United Techs. Corp. v. Chromalloy Gas Turbine Corp.,
        189 F.3d 1338, 1344 (Fed. Cir. 1999). The First and Fifth Circuits, on the other hand, do
        not permit appellate review in such circumstances. See Ji v. Bose Corp., 626 F.3d 116,
        127-28 (1st Cir. 2010); Feld Motor Sports, Inc. v. Traxxas, L.P., 861 F.3d 591, 596 (5th
        Cir. 2017).

                                                      8
USCA4 Appeal: 21-6423      Doc: 40         Filed: 03/11/2022     Pg: 9 of 9




        See McMellon v. United States, 387 F.3d 329, 333 (4th Cir. 2004) (en banc); see also

        United States v. Williams, 808 F.3d 253, 261 (4th Cir. 2015); Payne v. Taslimi, 998 F.3d

        648, 654 (4th Cir. 2021).     We must therefore adhere to our Chesapeake-Varghese

        precedent, which can only be altered by this Court sitting en banc or by the Supreme Court.

        Pursuant to that precedent, we “will not review, under any standard, the pretrial denial of

        a motion for summary judgment after a full trial and final judgment on the merits,” even in

        circumstances where the issue rejected on summary judgment and not reasserted in a post-

        trial motion is a purely legal one. See Varghese, 424 F.3d at 421, 423 (quoting Chesapeake,

        51 F.3d at 1237). Because the circumstances of this appeal fall precisely within the

        confines of our Chesapeake-Varghese precedent, the exhaustion issue raised by Dupree is

        not properly before us and our review thereof is precluded.



                                                   III.

               Pursuant to the foregoing, we adhere to our Chesapeake-Varghese precedent and

        dismiss this appeal.

                                                                                      DISMISSED




                                                    9